Appellant is the owner of a plot of land situated in the town of Pound Ridge, Westchester County, upon which a public garage and gasoline service station has been operated for many years. The use has become nonconforming because of a recent redistricting under the local zoning ordinance. Appellant applied to the local board of zoning appeals for a permit to demolish the existing structure and to erect a new colonial type of service station. After a public hearing the board denied the application on the sole ground that it was without power under the local ordinance to grant it, at the same time expressing regret because of its inability to act. At Special Term the proceeding under article 78 of the Civil Practice Act to review the board’s determination was dismissed and the board’s determination was confirmed. Order reversed, without costs, and the matter remitted to the board for further proceedings not inconsistent herewith. Under sections 52, 53, and 59 of the local zoning ordinance the board is authorized to consider and determine the application on the merits. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.